Citation Nr: 1708413	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with depressive disorder in excess of 50 percent for the period from November 22, 2002 until October 11, 2006.

2. Entitlement to an increased rating for PTSD with depressive disorder in excess of 70 percent for the period beginning October 12, 2006.

3. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) prior to January 2, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1969.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for PTSD, evaluated as 50 percent disabling, effective November 22, 2002.  A July 2012 rating decision increased his disability evaluation to 70 percent, effective October 2006.

In August 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. From November 22, 2002 until October 11, 2006 the Veteran's PTSD manifest with symptoms including irritability, sleep disturbance, nightmares, frequent memories of service, difficulty sharing his feelings, depression, decreased energy, being startled easily, hypervigilance, and decreased concentration that resulted in occupational and social impairment with reduced reliability and productivity.

2. Beginning October 12, 2006 the Veteran's PTSD has manifest with symptoms including depressed mood, anxiety, panic attacks, sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and passive suicidal ideation, causing occupational and social impairment with deficiencies in most area

3. The Veteran's service-connected disabilities did not cause unemployability prior to January 2, 2014.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent from November 22, 2002 to October 12, 2006 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an evaluation in excess of 70 percent effective October 12, 2006 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's PTSD is currently evaluated as 50 percent disabling, from November 22, 2002 until October 11, 2006, and 70 percent disabling thereafter under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.  38 C.F.R. § 4.130.  The fourth edition of the manual (DSM-IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD Rating from November 22, 2002 to October 12, 2006

The Board finds that the Veteran is not entitled to a rating in excess of 50 percent from November 22, 2002 until October 11, 2006.

In so deciding, the Board has considered the Veteran's treatment records, May 2003 VA examination, his own statements, and statements by his spouse.

The Veteran has reported a number of PTSD symptoms, including irritability, sleep disturbance, nightmares, frequent memories of service, difficulty sharing his feelings, depression, decreased energy, being startled easily, hypervigilance, and decreased concentration.  However, the Board finds that the nature and severity of those symptoms and their occupational and social effect on the Veteran do not cause his PTSD to more closely meet the criteria for a 70 percent rating.

The Veteran has reported problems controlling his anger, particularly at home, reporting punching walls or throwing objects in the past at his May 2003 VA examination.  He has also reported periods of depression leading to social isolation.  A June 2006 VA treatment record noted an improvement in dysphoria with medication.  One VA treatment record notes an improvement in the Veteran's symptoms since he stopped drinking in December 2003.  While the Veteran had previously denied hallucinations, at a June 2006 appointment he endorsed sometimes seeing shadows standing near his bed, later again denying having hallucinations.  Thus, the Board acknowledges the report, but finds that it does not appear to be a persistent issue.

Despite all of his reported PTSD symptoms, the Veteran has regularly been found to have significant functioning.  In both regular treatment records and at his 2003 VA examination he has always been noted to have a neat appearance with good judgement and memory.  On VA examination in May 2003 the examiner found him to be friendly and cooperative with good eye contact and rapport.  VA treatment records in August 2004 and October 2004 also note him to be cooperative and pleasant with good attention and concentration, although noted he had a low, slow speech rate, a depressed mood and affect, and avoided direct eye contact.  At one VA appointment in June 2006 he was noted to have polite behavior but a fearful affect although at another appointment that month he was noted to be cooperative with a euthymic mood and full and appropriate affect.

With respect to the occupational effect of his PTSD, the record reflects that the Veteran worked as a security guard until mid-2003 when he quit to care for his ailing father and then his mother.  At his May 2003 VA examination the Veteran reported he enjoys his job because he is left alone.  The Veteran did not indicate any specific occupational problems due to his PTSD during this period.

Socially, the Veteran reported he has been married for more than three decades.  At his May 2003 VA examination he reported the relationship as positive, although with some difficulties due to his anger.  He also reported a very good relationship with his adult children at that time.  VA treatment records from 2006 reflect reports of marital problems and being alienated from his son.  With respect to friends, the Veteran reported having several friends, some of which he is close to, at his May 2003 VA examination, although he also described himself as a loner.  He reported he sometimes plays in a band.  An August 2006 VA treatment record includes a note that the Veteran reported he is venturing into the community more.  Thus, while the record does not reflect a large social network, it does indicate that the Veteran has maintained some relationships over the course of the period on appeal.

The Veteran's GAF scores during the period have mostly fallen onto the upper end of those assigned for serious symptoms or serious impairment in social, occupation, or school functioning.  Specifically, VA treatment records indicate that in January 2003 he was assigned GAF scores of 50 and 48, at his May 2003 VA examination and at an August 2004 treatment appointment he was assigned a score of 50, in June 2006 a treatment provider assigned a score of 45, and in June 2006 he was assigned a score of 55.

Overall, the Board finds that the Veteran's functioning is greater than that contemplated by a 70 percent rating and the nature and severity of his symptoms are adequately considered by his currently assigned 50 percent rating.  Considering the totality of the symptoms the Veteran does have (irritability, anger, nightmares, hypervigilance, decreased concentration etc.), the record does not reflect that these symptoms are of a frequency and severity akin to occupational and social impairment with deficiencies in most areas.  He has been consistently noted to be capable of daily activities, personal hygiene, and handling his financial affairs. His thinking and judgement have not been noted to be impaired. As noted above, while the Veteran noted hallucinations, it was never described as persistent. In short, while the Veteran has several symptoms that clearly interfere with his social and occupational functioning he was able to perform activities of daily living, perform some work, retain relationships with his spouse and some family members and was never noted to have impaired thinking. Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation at any point during the period of appeal. Further, a 50 percent evaluation indicates a one-half reduction in occupational capability, a considerable disability evaluation which would cause many of the problems the Veteran has reported. 

PTSD Rating from October 12, 2006 to Present

The Board also finds that the Veteran is not entitled a rating in excess of 70 percent effective October 12, 2006.

A higher, 100 percent rating, is warranted only where there is total occupational and social impairment.  While the evidence reflects that the Veteran's PTSD symptoms caused significant impairment, a preponderance of the evidence is against finding that the condition more closely approximated the criteria for a 100 percent rating.

The evidence reflects that the Veteran has a number of PTSD symptoms, including depressed mood, anxiety, panic attacks, sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and passive suicidal ideation.  However, the evidence does not reflect that the severity of those symptoms is such that they cause total occupational and social impairment.

With respect to occupational impairment, the evidence reflects that the Veteran was employed for most, if not all, of the period from October 2006 to January 2014.  While the Veteran was temporarily unemployed for some period after quitting to care for family, at his July 2008 VA examination the Veteran reported he was working part-time as a security guard.  The examiner opined that the Veteran's difficulties with hyperarousal would at times render his judgment impaired and would render him impaired in terms of being able to manage stress, in particular interpersonal stress.  The examiner also noted the Veteran's sleep difficulties would impair his occupational functioning.  Despite those difficulties; however, the evidence reflects that the Veteran remained employed.  On his application for TDIU the Veteran indicated employment with the same company from February 2002 to January 2014 and did not report missing work due to his disability.  In response to an inquiry from the VA, that company reported that the Veteran was employed there from September 2009 to January 2014 and indicated that no concessions were made to the Veteran in his job as a security officer due to his disability.  In a December 2014 letter the Veteran's supervisor stated that the Veteran indicated he resigned because his PTSD was interfering with his duties.  In a January 2011 letter the Veteran's treating psychiatrist stated that the Veteran was struggling at work and was at risk of losing his job.  In a January 2014 letter the psychiatrist stated that the Veteran gets easily stressed dealing with customers and co-workers and reacts angrily to them, which is a serious concern as he carries a firearm, and his work performance is also impaired as he has problems concentrating and finishing tasks.  However, in his December 2014 letter the Veteran's supervisor stated that the Veteran always maintained professionalism, although around July 2013 he began noticing the Veteran showing signs of anxiety and depression.  At his October 2014 VA examination the Veteran himself described his work performance as satisfactory and his attendance as good.  He reported he did not get along with a supervisor and had disagreements with a co-worker, but did engage in workplace violence or excessive force and had no human resources actions concerning him.  He reported he did not enjoy engaging with the public who yelled and complained.  Thus, the evidence reflects that the Veteran's PTSD symptoms caused occupational impairment, but that the Veteran was nonetheless able to maintain gainful employment until January 2014.

With respect to social impairment, the evidence reflects deficiencies, but not total impairment.  The Veteran has been married for more than three decades.  At his 2014 VA examination he reported their relationship as very good, noting she goes out with her family and friends without him because he likes to stay at the house.  He reported he does attend family functions occurring less than once per year.  In a November 2011 letter his treating psychiatrist indicated that the Veteran frequently gets angry and yells at his wife.  At his 2014 VA examination the Veteran reported he had reconciled with his son and they talk once a month and has a very good relationship with another child with whom he has contact once a week.  He also reported a good relationship with his mother, with whom he talks on the phone once a week and visits once a year.  He reported occasional phone calls with siblings.  He also reported having five friends.  He attends religious services several times per week.

On VA examination in 2014 and 2008 as well as at mental health treatment appointments, the Veteran has consistently been found to be oriented, cooperative, to have an appropriate appearance, to have coherent thought process and content, fair insight and judgment, and speech within normal limits.

The Veteran's GAF scores for the period beginning October 12, 2006 ranged from 43 to 50, representing serious symptoms or serious impairment in social, occupational, or school functioning, but not reaching the level for impairment of reality testing or communication or major impairment in several areas.  Thus, the scores suggest greater functioning than would be expected by an individual with a 100 percent disability. 

Overall, the Board finds that the Veteran's functioning is greater than that contemplated by a 100 percent rating and the nature and severity of his symptoms are adequately considered by his currently assigned 70 percent rating.  The competent evidence of record does not demonstrate that the Veteran's symptomatology more nearly approximates a 100 percent evaluation or higher during this period. In this regard, the Veteran's treatment records do not contain evidence that supports a finding that he suffers from total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. In fact, the records reflect he was generally found oriented in all spheres and never described lack of memory to the extent he could not remember his own name or names of loved ones. Furthermore, the symptoms the Veteran does have are not of such nature or severity that they resulted in total occupational or social impairment. As described above, the Veteran was able to continue working and had a good relationship with his spouse and retains some relationship with other family members, even though it may be strained at times. Thus, as the Veteran retains some social and occupational functioning, a 100 percent evaluation is not warranted. See 38 C.F.R. § 4.130 , Diagnostic Code 9411.

Entitlement to TDIU

In a February 2016 rating decision the RO granted TDIU effective January 2, 2014.  The Veteran has not appealed that decision.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board finds that the issue of entitlement to TDIU prior to January 2, 2014 is before the Board.

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

From November 22, 2002 to October 12, 2006, the Veteran had only one service-connected disability, PTSD rated at 50 percent.  Therefore, he does not meet the schedular rating criteria for TDIU for that period.  The Board further finds that referral for extraschedular consideration of TDIU is not warranted.

The record reflects that the Veteran worked as a security guard until mid-2003.  He was then unemployed for some period before again returning to work as a security guard.  The Board has considered whether the Veteran's case should be referred for extraschedular consideration of TDIU for that period of unemployment, but finds that the evidence does not reflect that his unemployment was due to his service-connected disabilities.  At his May 2003 VA examination the Veteran reported he enjoyed his job because he was left alone.  He did not indicate occupational difficulties due to his PTSD.  VA treatment records later indicate that the Veteran reported he quit his job to move and care for his ailing father and then later his elderly mother.  The Veteran did not indicate during this time that his PTSD prevented him from obtaining another job, and in fact, the Veteran later returned to work.  Therefore, the Board concludes that referral for extraschedular consideration of TDIU is not warranted for the period prior to October 12, 2006 as the evidence does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for the period of unemployment beginning in 2003 during which he did not meet the schedular rating criteria for a TDIU.

Effective October 12, 2006, the Veteran's rated service-connected disabilities increased.  The Veteran has a 70 percent combined rating from October 12, 2006 to March 29, 2010 and an 80 percent combined rating as of March 29, 2010, which includes a 70 percent PTSD rating.  Therefore, he meets the schedular rating criteria for TDIU effective October 12, 2006.  

The evidence reflects that the Veteran reported he had returned to work part-time by July 2008 and then returned to full-time work.  The Veteran's last employer reported the Veteran was employed there from September 2009 to January 1, 2014.  The Veteran has already been grated TDIU effective January 2, 2014; therefore, the remaining issue is entitlement prior to that date.

Although the evidence reflects that the Veteran quit his job upon advice of his treating psychiatrist due to his PTSD difficulties, prior to January 2, 2014 the evidence reflects that the Veteran was gainfully employed at least as early as September 2009.  Prior to September 2009 it appears the Veteran was working part-time, still as a security guard, and prior to that was temporarily unemployed while caring for his father and mother.  As discussed above, the evidence does not reflect that the Veteran's temporary period of unemployment was due to his PTSD symptoms, but rather was prompted by family obligations.  The Board notes that the January 2008 VA examiner opined that the Veteran, who was working part-time at that point, indicated that the Veteran would have some occupational difficulties as a result of his PTSD symptoms; however, the evidence does not reflect unemployability due to his service-connected disabilities at that point.  Therefore, the Board finds a preponderance of the evidence is against TDIU prior to January 2, 2014, the benefit of the doubt doctrine does not apply, and TDIU prior to January 2, 2014 must be denied.

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted for the increased rating claim for PTSD.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that, for the entire increased rating period, the symptomatology and social and occupational impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, for the period on appeal, the Veteran's PTSD has been manifested by such symptoms as: irritability, sleep disturbance, nightmares, frequent memories of service, difficulty sharing his feelings, depression, decreased energy, being startled easily, hypervigilance, decreased concentration, anxiety, panic attacks, and mild memory loss.

These symptoms or social and occupational impairments are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2003, prior to the initial adjudication of the claim on appeal.  However, the claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in May 2008, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA mental health examinations in May 2003, July 2008, and October 2014.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).














ORDER

An initial rating for PTSD with depressive disorder in excess of 50 percent for the period from November 22, 2002 until October 11, 2006 is denied.

A rating for PTSD with depressive disorder in excess of 70 percent for the period beginning October 12, 2006 is denied.

Entitlement to TDIU prior to January 2, 2014 is denied.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


